 LOCAL UNIONNO. 294,TEAMSTERSLocalUnionNo. 294,International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Help-ers of America,Independent'andHunt Bros., Inc.Case 3-CD-388July 10, 1972DECISION AND DETERMINATION OFDISPUTEBy MEMBERS FANNING, KENNEDY, ANDPENELLOThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing charges filed by Hunt Bros., Inc., hereinafterreferred to as the Employer, alleging a violation ofSection 8(b)(4)(D) by Local Union No. 294, Interna-tional Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, Independent,hereinafter referred to as the Teamsters. Pursuant tonotice, a hearing was held on March 23, 1972, inAlbany, New York, before Hearing Officer James J.Palermo. The Employer and the Teamsters appearedat the hearing and were afforded full opportunity tobe heard, to examine and cross-examine witnesses,and to adduce evidence bearing on the issues.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The rulings of the Hearing Officer made at thehearing are free from prejudicial error and arehereby affirmed.Upon the basis of the entire record in this case, theBoard makes the following findings:1.THE BUSINESS OF THE EMPLOYERThe parties stipulated that Hunt Bros., Inc., is aState of New York corporation with its principaloffice and place of business located at Main Street,Wells,New York, where it is engaged as a truckingcontractor in the construction industry. During thepast calendar year, a representative period, it has hadgross revenues in excess of $400,000, of which inexcess of $50,000 is derived annually from servicesrendered to firms in interstate commerce, such asNiagaraMohawk Power Corporation.We find,accordingly, that the Employer is engaged in abusiness affecting commerce within the meaning ofSection 2(6) and (7) of the Act and that it willeffectuate the policies of the Act to assert jurisdictionin this proceeding.II.THELABOR ORGANIZATION73The parties stipulated, and we find, that theTeamsters is a labor organization within the meaningof Section 2(5) of the Act.III.THE DISPUTEA.Background and Facts of the DisputeThe Employer is a trucking contractor in theconstruction industry. During the period relevant tothisproceeding, the Employer was engaged inhauling stone and dirt fill for R. E. Dailey and Co.,hereinafter referred to as Dailey, at a sewagetreatment plant project in Johnstown, New York,and for Burns Bros. Contractors, Inc., hereinafterreferred to as Burns, at a water pollution controlfacilityconstruction project in Amsterdam, NewYork. The Employer owns its own dump truckswhich it uses to haul material to the jobsites.The Employer's trucks hauled sand, gravel, andstone to the Johnstown site but only gravel and stoneto the Amsterdam site. The dump trucks were drivenby the Employer's employees who were not repre-sented by the Teamsters although some were mem-bers of other locals of the Teamsters Union. Thesame trucks and drivers were used on both jobs. TheEmployer's drivers loaded their trucks at supplysources designated by Dailey and Burns and drovethem to the Johnstown and Amsterdam jobsites,where the loads were dumped at places designated byrepresentatives of Dailey or Burns. The loaders wereowned by the Employer and operated by hisemployees who were represented by the OperatingEngineers. The Employer had an agreement with theOperating Engineers. The Employer does not haveany labor agreements with any local of the TeamstersUnion.The Employer performed some bulldozer work forDailey, and, prior to this dispute, the Employer didsome hauling for other subcontractors on the site.Both Dailey and Burns were parties to agreementswith the Teamsters which contained provisionsrestricting the rights of the signatory employers tosubcontract jobsitework except under specifiedconditions.On or about October 27, 1971, Edward Hunt,president of the Employer, received a telephone callfrom Pirone, who was the Teamsters shop steward atJohnstown, asking him to come to the Teamstersunion hall to talk with Carusone, a business agent.Hunt met with Carusone the following day, andCarusone told Hunt that if he wanted to work in thearea he would have to sign a contract with the1The Teamstersname was amended at the heanng198 NLRB No. 14 74DECISIONSOF NATIONALLABOR RELATIONS BOARDTeamsters and he would have to put a shop stewardon the job.When Carusone described the steward'sduties,Hunt said he didn'tneed anyone to do thatkind of work on his job.Carusone again remindedHunt that this was what Hunt had to do if he wasgoing to work in the area.Hunt agreed to look at thesample contracts and left the hall. That evening,Hunt called on Robilotto,president of the Team-sters.Hunt informed him of Carusone's demand thatHunt have a job steward.When Hunt said that hesaw no reason why one of his own drivers couldn't bea job steward rather than hiring another man,Robilotto replied that he thought something could beworked out and for Hunt to see him at the union hallthe next morning.On the evening of October 27, Hunt received a callfrom Gray,who worked for Burns,and a request formore fill at the Amsterdam jobsite.Hunt explainedtoGray his problem with the Teamsters.Gray toldHunt if he wanted to haul fill Gray would arrange toput the Employer's employees on Burns'payroll. Thefollowingmorning,when the Employer'sdriversreported to the Amsterdam jobsite,Gray called theunion hall to inform the Teamsters that he was goingto put the Employer's employees on Burns'payroll.Thereafter,Gray informed Hunt that his employeescould not be placed on Burns'payroll.When Hunt tried to keep his appointment withRobilotto,he again talked to Carusone as Robilottowas not available.Carusone denied Hunt's request touse one of his own employees as a steward and statedthat if the Employer's employees worked the area,theEmployer would have to use the Teamstersdrivers.Hunt asked what he could do with his menand Carusone replied that he could send them backto Plattsburg or Utica,or where they came from.When Hunt asked if his employees could transfertheir membership to the Teamsters,Carusone repliedthat it wasn'tup to him to transfer the men,but afterthe Employer signed a contract Carusone would seewhat could be done about it.During this period,the Teamsters informed Daileythat it was not living up to the subcontractingprovisions in its contract,and if the Employer wouldsigna contract the problem would be resolved.Carusone suggested that Dailey hire the Teamstersmembers to do the hauling or use Bondale Construc-tion which was under contract with the Teamsters.Carusone warned Lasage,Dailey'srepresentative,that unless the Employer'sproblem was resolved,picketswould be placed on the job. Thereafter,Pirone appeared at the jobsite and stated a picketwould probably be set up.On October 29, Carusone informed Lasage thatDailey would be picketed if the Employer's problemwas not resolvedbyMonday.Pirone visted theJohnstown jobsite on the same day,discussed theEmployer'sproblem,warned as to picketing, and,after leaving the jobsite,calledDailey's timekeeperand indicated the Employer was to stop truckingimmediately.On November 2, Pirone started picketing theJohnstown jobsite at 7 a.m. Dailey's employees andthoseofother contractors and subcontractors,approximately 35 in number,left the jobsite. Thepicketing lasted 1 day and Dailey suspended theEmployer's services and used Bondale ConstructionCompany for a while,and later the Employerreturned to haul the fill.During this same period,theTeamsters alsocontacted Burns concerning the dispute with theEmployer.Carusone threatened to picket Burns if itcontinued to use the Employer.On November 2,Carusone appeared at the Amsterdam jobsite. Caru-sone told Spencer,Burns' superintendent,that hehad a picket sign in the car. Spencer told Carusonehe was willing to replace the Employer with BondaleConstruction Company.The Amsterdam jobsite wasnot picketed,but Burns temporarily discontinued theEmployer's services and Bondale replaced the Em-ployer and hauled fill to the jobsite.B.TheWork in DisputeThe disputed work involves the assignment of thework of driving dump trucks from suppliers'facilitiesto the construction site of Dailey'sJohnstown-Gloversville sewage treatment job and to Burns'water pollution control facility at Amsterdam, NewYork.C.TheContentionsof thePartiesThe Teamsterscontends that there is no jurisdic-tional dispute involved herein, that an attempt wasbeing made to organize the Employer,that he waspaying below union scale and it was having adetrimental effect on the Teamsters membership,that the dispute was over signing a labor agreement,and that at no time were the Employer's employeesto be dismissed and replaced with Teamsters mem-bers.The Employercontends that,although this is notthenormal jurisdictional dispute,itisa truejurisdictional dispute in view of the business agent'sstatements to the Employer that either the Teamstersmembers were going to be on that job or else theEmployer wouldnot be on the job, and that theTeamsters wanted to appoint a stewardfor the job.D.Applicability of the StatuteBefore the Board may proceed with a determina- LOCAL UNION NO. 294,TEAMSTERStion of the dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonable causeto believe that Section 8(b)(4)(D) has been violated.As indicated above, the Teamsters contends thatthere is no jurisdictional dispute herein because thedispute was over the signing of a labor agreement asthe Employer was paying below the union scale, andthe Teamsters has not sought the replacement of theEmployer's employees. We do not agree.The record shows that the labor dispute was aresult of (1) the Employer's failure to sign a contractwith the Teamsters, (2) its failure to employ membersof the Teamsters, and (3) the Employer's not havinga steward appointed from the Teamsters member-ship.While the Teamsters may have had an interest inhaving the Employer sign a contract as well as aninterest in the Employer's failure to pay his employ-ees the wages and other benefits established by thecontracts the Teamsters had with Dailey and Burns,the record also shows a proscribed objective offorcing the Employer to assign the disputed work toitsmembers rather than to the Employer's ownemployees. Under Section 10(k) all that is requiredfor the Board to make a determination is proof, asfound herein, that the union's conduct had as anunlawful object, although not necessarily the soleobject, the forcing or requiring of the employer toreassign the disputed work to its members.Clearly, the Teamsters objective was to force theEmployer to replace its drivers with Teamstersmembers in view of Business Representative Caru-sone's statements to President Hunt that the Employ-er would have to use Teamsters drivers; that the shopsteward had to be a member of the Teamsters; whenasked by Hunt what he would do with his men, thathe could send them back to the various cities fromwhere they came; and that it wasn't up to Carusoneto transfer themembership of the Employer'semployees to the Teamsters, but, after the Employersigned a contract, he, Carusone, would see whatcould be done about it. Carusone also made good onhis threat to Hunt that if the Employer's trucks weretowork the area the Employer would have to usedrivers who were members of the Teamsters, sincethe Teamsters threatened to picket and did picketboth Dailey and Burns when the Employer refusedtoassign the work to the Teamsters; and thepicketing succeeded in forcing the Employer off bothjobsites.Finally,althoughPresidentHunt toldCarusone he would sign the contract if he could useone of his own employees as shop steward, Carusonedeclined and insisted that the shop steward wouldhave to be one of the Teamsters members. Carusone75also told Hunt that he couldn't bargain for any menfrom any other local and that he had to protect hismembers.We find that the Teamsters interest was not limitedto its stated objective of forcing the Employer to signa contract to protect the union scale, but includedthe objective of forcing or requiring the Employer toassign the work of driving the dump trucks to itsmembers rather than to the Employer's own employ-ees. Accordingly, on the basis of the entire record, wefind that there is reasonable cause to believe that aviolation of Section 8(b)(4)(D) has occurred and thatthe dispute is properly before the Board for determi-nation.E.Merits of the DisputeSection 10(k) of the Act requires the Board to makean affirmative award of disputed work after givingdue consideration to various relevant factors. TheBoard has held that its determination in a jurisdic-tionaldispute is an act of judgment based oncommon sense and experience, reached by balancingthose factors involved in a particular case.21.Certificationand collective-bargainingagreementsThe record shows that neither the Teamsters norany other labor organization has been certified torepresent any of the Employer's employees. Nor doesthe Employer now have a contract with the Team-sters. It is clear from the record that the factors ofcertification and contract are not relevant herein.2.Company and industry practicesThe record shows that there are other contractors,both union and nonunion, engaged in haulingmaterials for construction jobsites in the same area.The Employer has engaged in this type of work for15 years. Although the Employer currently has nocontract with the Teamsters, the Employer has hadagreements with affiliates of the Teamsters in otherareas,but it has never had a contract with theTeamsters in this area. While the Employer has usedunion help to drive its dump trucks in this area, itsdrivers were members of locals in Plattsburg, Utica,and Kingston, New York.The record establishes that, with respect to theJohnstown and Amsterdam construction sites, theEmployer has consistently employed drivers whowere not members of the Teamsters to perform thedisputed work of driving the dump trucks. Moreover,there is evidence that there are other hauling2 InternationalAssociationofMachinists,Lodge No 1743 (J A JonesConstructionCompany),135 NLRB 1402 76DECISIONSOF NATIONALLABOR RELATIONS BOARDcontractors in the area who have used nonuniondrivers to perform the disputed work.Itwouldappear that the factor of company practice favors theassignmentof the disputed work to the Employer'snonunion drivers.Accordingly,we find that compa-ny practice favors the continued assignment of thework to the Employer's nonunion drivers.3.Relative skills,economy,and efficiency ofoperationsThe record reveals that no specific skills arerequired for the performance of the disputed work.All that is required is a chauffeur's license.Itwouldappear that both union and nonunion drivers wouldbe equally qualified to perform the work.However,there is testimony in the record whichshows that it is more economical for the Employer touse nonunion drivers rather than uniondrivers. TheEmployer testified that,with respect to the particularwork he does for counties, towns, and differentmunicipalities,he would not have any work for thedrivers if he had to pay them the higher union rates.The pay rate for the Employer'sdrivers variesaccording to the type job to which he is haulingmaterials,whether private construction jobs ormunicipal jobs involving sewers. On municipal jobs,the Employer paid his drivers $3.25 to $3.75. TheEmployer contends that this is about all he can payand be competitive with other contractors. Onprivate construction jobs, e.g., shopping centers, theEmployer would pay as high as $4.50 an hour to thedrivers.The Employer paid his drivers on theJohnstown and Amsterdam jobs between$3.50 and$4.50 an hour.Moreover,the Employer was notrequiredto pay anyhospitalization for the drivers,nor did he have to contribute to pension plans.The contract which the Teamsters wanted theEmployer to sign, which would be applicable toTeamstersmembers if hired by the Employer,required that dump truck drivers receive a basic wageof $4.94 per hour,plus payments of 20 cents per hourby the Employer to the welfare fund and 20 cents perhour to the pension fund,or a total gross of $5.34 perhour. Clearly,this represents a difference of 84 centsper hour based on the highest rate the Employer waspaying his nonunion drivers.Thus it would appear that the factor of economyfavors the assignment of the disputed work to theEmployer's nonunion drivers.ConclusionsHaving considered all pertinent factors,we con-clude that the factors, includingcompany practiceand economy,favor awardingthework to theemployees of the Employerwho arepresentlyperformingthe disputed work,and we shall deter-mine thatthey are entitledto perform the work indispute.Accordingly,on the basis of the entire record, weshall determine the existing jurisdictional controver-sy by awarding to the drivers presently employed bythe Employer, rather thanto driversrepresented bythe Teamsters, the workof driving dump trucks fromsuppliers'facilities to the construction sites of theJohnstown-Gloversvillesewage treatment job andthewater pollution controlfacility atAmsterdam,New York.Inmaking this determination, we areassigningthe work tothe employeeswho drive dumptrucks for the Employerand not toany union whomay represent them or toitsmembers.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in thisproceeding, the NationalLaborRelationsBoardhereby makes the following Determination of Dis-pute:1.Employees of Hunt Bros.,Inc.,who arecurrentlyperforming the disputed work are entitledto perform the work of driving dump trucks fromsuppliers'facilities to the construction site of theJohnstown-Gloversville sewage treatment job andthewater pollution control facility at Amsterdam,New York.2.Local Union No.294, International Brother-hood ofTeamsters,Chauffeurs,Warehousemen andHelpers of America,Independent,is not entitled, bymeans proscribed by Section 8(b)(4)(D) of the Act, toforce or require Hunt Bros., Inc., to assign suchdisputed work to dump truck drivers represented bythat labor organization.3.Within 10 days from the date of this Decisionand Determination of Dispute,Local UnionNo. 294,International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, Independ-ent, shall notify the Regional Director for Region 3,in writing,whether or not it will refrain from forcingor requiring Hunt Bros., Inc., by means proscribed inSection 8(b)(4)(D), to assign the disputed work to itsmembers rather than to employees who are presentlyworking for the Employer and who are unrepresent-ed.